         Case 1:18-cv-05887-SDA Document 238 Filed 11/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        11/10/2020
 Jose Pareja, individually and on behalf of all
 others similarly situated,

                                 Plaintiff,                  1:18-cv-05887 (SDA)

                     -against-                               ORDER

 184 Food Corp. et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       In accordance with the Court’s prior Orders, Plaintiff was to file a renewed motion for

default judgment with respect to the defendants that have not appeared in this action no later

than October 29, 2020 and, Plaintiff and Defendants 0113 Food Corp., Giovanni Marte, Gustavo

Marte, and Jose Marte (the "Appearing Defendants") were to file a motion for settlement

approval no later than November 9, 2020. (See 9/25/20 Memo Endorsement, ECF No. 236;

9/29/2020 Order, ECF No. 237.) In addition, the Appearing Defendants were to seek a Certificate

of Default from the Clerk of Court regarding their crossclaim against 184 Food Corp. no later than

October 29, 2020. (9/29/2020 Order.) The parties have failed to comply with these deadlines.

Accordingly, it is hereby Ordered as follows:

       1. No later than Tuesday, November 17, 2020, Plaintiff shall file a renewed motion for

           default judgment with respect to the defendants that have not appeared in this

           action.
         Case 1:18-cv-05887-SDA Document 238 Filed 11/10/20 Page 2 of 2




     2. No later than Tuesday, November 17, 2020, Plaintiff and the Appearing Defendants

          shall file a joint letter or motion that addresses whether the settlement is fair and

          reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

              a. The letter or motion should address the claims and defenses, the defendants’

                 potential monetary exposure and the bases for any such calculations, the

                 strengths and weaknesses of the plaintiffs’ case and the defendants’ defenses,

                 any other factors that justify the discrepancy between the potential value of

                 plaintiffs' claims and the settlement amount, the litigation and negotiation

                 process, as well as any other issues that might be pertinent to the question of

                 whether the settlement is reasonable (for example, the collectability of any

                 judgment if the case went to trial).

              b. The joint letter or motion should also explain the attorney fee arrangement,

                 attach a copy of the retainer agreement, and provide information as to actual

                 attorney’s hours expended and the relevant experience of the attorney(s).

                 Finally, a copy of the settlement agreement itself must accompany the joint

                 letter or motion.

     3. No later than November 17, 2020, the Appearing Defendants shall seek a Certificate

          of Default from the Clerk of Court regarding their crossclaim against 184 Food Corp.

SO ORDERED.

DATED:        New York, New York
              November 10, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge


                                               2
